Citation Nr: 0628864	
Decision Date: 09/12/06    Archive Date: 09/20/06

DOCKET NO.  04-14 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for reactive airway 
disease, to include as a chronic disability resulting from an 
undiagnosed illness.

2.  Entitlement to service connection for sinusitis, to 
include as a chronic disability resulting from an undiagnosed 
illness.

3.  Entitlement to service connection for chest pain with 
difficulty breathing, to include as a chronic disability 
resulting from an undiagnosed illness.

4.  Entitlement to service connection for irritable bowel 
syndrome and esophageal stricture, to include as a chronic 
disability resulting from an undiagnosed illness.

5.  Entitlement to service connection for low sperm count, to 
include as a chronic disability resulting from an undiagnosed 
illness.

6.  Entitlement to service connection for skin rash, to 
include as a chronic disability resulting from an undiagnosed 
illness.

7.  Entitlement to service connection for dehydration, to 
include as a chronic disability resulting from an undiagnosed 
illness.

8.  Entitlement to service connection for migraine headaches, 
to include as a chronic disability resulting from an 
undiagnosed illness.

9.  Entitlement to service connection for an acquired 
psychiatric disorder (other than post-traumatic stress 
disorder), to include as a chronic disability resulting from 
an undiagnosed illness.

10.  Entitlement to service connection for chronic fatigue 
syndrome, to include as a chronic disability resulting from 
an undiagnosed illness.  

11.  Entitlement to service connection for post-traumatic 
stress disorder, to include as a chronic disability resulting 
from an undiagnosed illness.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from December 1988 to July 
1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Houston, Texas, regional office (RO) which denied the 
veteran's claims of entitlement to service connection for 
chronic fatigue syndrome, sinusitis, chest pains, irritable 
bowel syndrome, esophagus stricture, low sperm count, a skin 
rash, dehydration, migraine headaches, memory loss, and post-
traumatic stress disorder (PTSD), with all claims to include 
as a chronic disability resulting from an undiagnosed 
illness.  The Board notes that the scope of the veteran's 
claims was subsequently expanded to include reactive airway 
disease, and the claim for memory loss was recharacterized as 
a claim for an acquired psychiatric disorder (i.e., other 
than PTSD).  The Board has determined that the issues are 
most accurately characterized and analyzed as stated on the 
cover page of this decision.  

A review of the veteran's substantive appeal, received in 
April 2004, shows that he requested a hearing before a Member 
of the Board (i.e., Veterans Law Judge) at the RO.  In May 
2006, the RO sent the veteran notice that a hearing was 
scheduled later than same month.  The veteran failed to 
appear for his scheduled hearing, and there is no record that 
a request for another hearing was ever made.  Without good 
cause being shown for the failure to appear, no further 
hearing can be scheduled and appellate review may proceed.

The claims of entitlement to service connection for chronic 
fatigue syndrome, and PTSD, are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving the upper or lower 
respiratory system; his reactive airway disease is not 
related to his service.

2.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving his sinuses; his sinusitis 
is not related to his service.

3.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving the upper or lower 
respiratory system, to include chest pain with difficulty 
breathing; his chest pain with difficulty breathing is not 
related to his service.  

4.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving the gastrointestinal system; 
he is not shown to have irritable bowel syndrome, or an 
esophageal stricture.  

5.  The veteran does not have an undiagnosed disability 
manifested by a low sperm count; his low sperm count is not 
related to his service.  

6.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving his skin; his dermatitis is 
not related to his service.  

7.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving dehydration; he is not shown 
to have a disability manifested by dehydration.  

8.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving headaches; his headaches are 
not related to his service. 

9.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving his neuropsychological 
system, to include an acquired psychiatric disorder; his 
depression is not related to his service.  


CONCLUSIONS OF LAW

1.  Reactive airway disease, and a disability manifested by 
signs or symptoms involving the respiratory system, was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.317 (2005).

2.  Sinusitis, and a disability manifested by signs or 
symptoms involving the sinuses, was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.317 (2005).  

3.  Chest pain with difficulty breathing, and a disability 
manifested by signs or symptoms involving respiratory or 
cardiovascular symptoms, to include chest pain with 
difficulty breathing, was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.317 (2005).  

4.  Irritable bowel syndrome, and an esophageal stricture, 
and a disability manifested by signs or symptoms involving 
gastrointestinal symptoms, to include irritable bowel 
syndrome, and an esophageal stricture, was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.317 (2005).  

5.  A low sperm count, and a disability manifested by signs 
or symptoms involving a low sperm count, was not incurred in 
or aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2005).  

6.  A skin rash, and a disability manifested by signs or 
symptoms involving the skin, was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2005).  

7.  Dehydration, and a disability manifested by signs or 
symptoms involving dehydration, was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2005).  

8.  Migraine headaches, and a disability manifested by signs 
or symptoms involving headaches, was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2005).  

9.  Depression, and a disability manifested by signs or 
symptoms involving an acquired psychiatric disorder, was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.317 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The appellant essentially asserts that service connection 
should be granted for his various complaints listed on the 
title page of this decision because they are the direct 
result of his service.  He further asserts that his claimed 
disorders began as early as late 1992.  See veteran's 
letters, received in August 2001, and October 2003; VA Form 
21-526, received in January 2005.  Therefore, he believes 
that service connection for his various complaints is 
warranted.  

The veteran's discharge (DD Form 214) shows that he was 
awarded the Kuwait Liberation Medal, and the Southwest Asia 
Service Medal with two stars.  Therefore, service in 
Southwest Asia in support of Operation Desert Storm is 
established.  38 C.F.R. § 3.317(a).  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131. Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a); see also 38 U.S.C.A. § 
1117; 66 Fed. Reg. 56,614-56,615 (November 9, 2001).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  For purposes of this section, 
disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The Board notes that during the current appeal, amendments 
were made to both 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  
See 66 Fed. Reg. 56,614-56,615 (2001); Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  The veteran has been informed of these new 
criteria.  See October 2003 statement of the case.  

The veteran's service medical records show that in January 
1989, he was treated for complaints that included nasal 
congestion, cough, chills, and vomiting, and that the 
assessments were bronchitis, and upper respiratory infection 
(URI).  A December 1988 dental health questionnaire shows 
that the veteran gave a history that included "fainting or 
dizziness," and nervousness, and that he denied having a 
history of persistent cough, emphysema, asthma, hay fever, 
sinus problems, or ulcers.  Dental health questionnaires, 
dated in November 1989, and September 1991, show that he 
denied having "fainting or dizziness," and nervousness, and 
that he otherwise gave an identical history as that provided 
in the December 1988 dental health questionnaire.  A January 
1991 "chronological record of medical care" notes that the 
veteran had no complaints of fever, chills, [or] night 
sweats," "nausea, vomiting, diarrhea, [or] constipation," 
or dermatological lesions [or] rashes," and that he had 
complaints regarding "cough, sneezing or congestion."  On 
examination, there was no evidence of cuts, lesions, or rash.  
A May 1991 service medical report notes that the veteran had 
been exposed to hazardous material in the Kuwait/Saudi 
theater which may be of clinical significance should he 
develop a respiratory illness.  A June 1991 service medical 
report notes treatment for viral gastroenteritis.  Another 
June 1991 report shows that the veteran was noted to have a 
history of "diarrhea within the last ten days or intestinal 
parasites within the last six months," and indicates that he 
had had a rash, specifically, "dermatitis [illegible] by 
shaving."  The veteran's separation examination report, 
dated in May 1992, shows that his "head, neck, face, and 
scalp," nose, sinuses, "lungs and chest," heart, "abdomen 
and viscera," his skin, genitourinary system, and his 
neurological condition, and his psychiatric condition, were 
all clinically evaluated as normal.  In an accompanying 
"report of medical history," he did not report a history of 
any relevant symptoms, and he denied a history of sinusitis, 
"frequent or severe headache," nose trouble, hay fever, 
skin diseases, asthma, shortness of breath, "pain or 
pressure in chest," heart trouble, frequent indigestion, 
"stomach, liver, or intestinal trouble," "frequent trouble 
sleeping," depression or excessive worry," "loss of memory 
or amnesia," and "nervous trouble of any sort."    

The Board initially finds, as discussed below, that the 
preponderance of the evidence is against service connection 
for the claimed disorders on a direct basis (i.e., on a basis 
not involving an undiagnosed illness).  See 38 C.F.R. § 
3.303.

A.  Reactive Airway Disease

The Board finds that the claim must be denied.  The veteran's 
service medical records show that in January 1989, he was 
treated for complaints that included a cough, and that the 
assessments were bronchitis, and URI.  He was never diagnosed 
with reactive airway disease during service, and his lungs 
were clinically evaluated as normal in his May 1992 
separation examination report.  In an accompanying "report 
of medical history," he denied having a history of any 
relevant symptoms, including asthma, or shortness of breath.  
The earliest post-service medical evidence of reactive airway 
disease is dated no earlier than 2001.  This is approximately 
eight years after separation from service.  This lengthy 
period without treatment weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, there is no competent evidence of a nexus between 
reactive airway disease and the veteran's service.  See 38 
C.F.R. § 3.303(d).  The Board therefore finds that the 
evidence does not show that the veteran has reactive airway 
disease that is related to his service, and that the claim 
must be denied.  Id.

B.  Sinusitis

The post-service medical evidence consists of VA and non-VA 
reports, dated between 2001 and 2006.  This evidence shows 
that the veteran's assessments included sinusitis.  

The Board finds that the claim must be denied.  The veteran's 
service medical records show that in January 1989, he was 
treated for complaints that included nasal congestion, and 
that in January 1991 he was noted to have complaints 
regarding "cough, sneezing or congestion."  However, he 
denied having a history of sinus problems in all three of his 
dental health questionnaires, he was never diagnosed with 
sinusitis during service, his sinuses were clinically 
evaluated as normal in his separation examination report, and 
he denied sinusitis in the accompanying report of medical 
history.  The earliest post-service medical evidence of 
sinusitis is dated no earlier than 2001.  This is 
approximately eight years after separation from service.  
This lengthy period without treatment weighs against the 
claim.  Maxson.  In addition, there is no competent evidence 
of a nexus between sinusitis and the veteran's service.  See 
38 C.F.R. § 3.303(d).  The Board therefore finds that the 
evidence does not show that the veteran has sinusitis that is 
related to his service, and that the claim must be denied.  
Id.

C.  Chest Pain

The Board first notes that the claimed symptoms include 
"difficulty breathing."  To the extent that the claimed 
symptoms may involve a respiratory disorder, to include 
reactive airway disease, they are discussed in Part I.A.

The post-service medical evidence consists of VA and non-VA 
reports, dated between 2001 and 2006.  This evidence shows 
that the veteran received treatment for complaints that 
included chest pain.    

The Board finds that the claim must be denied.  The veteran 
was not treated for chest pain during service, and his May 
1992 separation examination report shows that his "lungs and 
chest," and heart, were all clinically evaluated as normal.  
In an accompanying "report of medical history," he denied 
having a history of any relevant symptoms, including 
shortness of breath, "pain or pressure in chest," or heart 
trouble.  In addition, and in any event, the Board finds that 
the veteran's chest pain with difficulty breathing is not a 
disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (holding that under 38 U.S.C.A. §§ 1110 and 1131, an 
appellant must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation).  In this regard, the post-service medical 
evidence shows that the veteran has complained of pleuritic 
chest pain.  However, he has not received a diagnosis of 
chest pain, nor is there any competent evidence associating 
chest pain with a disease process, or a diagnosed condition.  
See e.g., VA chest X-ray report, dated in January 2001 
(noting inter alia that no cardiopulmonary disease was 
suspected).  In summary, even assuming that the veteran is 
shown to have chest pain, the Board has determined that this 
is not a disability.  Accordingly, the claim must be denied.

D.  Irritable Bowel Syndrome and Esophageal Stricture

The Board finds that the claim must be denied.  The veteran's 
service medical records show that in June 1991 he was treated 
for viral gastroenteritis.  Another June 1991 report shows 
that the veteran was noted to have a history of "diarrhea 
within the last ten days or intestinal parasites within the 
last six months."  The veteran's separation examination 
report, dated in May 1992, shows that his abdomen and viscera 
were clinically evaluated as normal.  In an accompanying 
"report of medical history," he denied having a history of 
any relevant symptoms, including frequent indigestion, or 
"stomach, liver, or intestinal trouble."  Furthermore, the 
post-service medical evidence consists of VA and non-VA 
reports, dated between 2001 and 2006.  None of this evidence 
contains competent evidence which shows that he currently has 
irritable bowel syndrome, or an esophageal stricture.  
Gilpin.  Finally, there is no competent evidence of a nexus 
between irritable bowel syndrome, or an esophageal stricture, 
and the veteran's service.  See 38 C.F.R. § 3.303(d).  The 
Board therefore finds that the evidence does not show that 
the veteran has irritable bowel syndrome, or an esophageal 
stricture, that is related to his service, and that the claim 
must be denied.  Id.

E.  Low Sperm Count

The Board initially notes that as discussed below, the 
medical evidence shows that the veteran's assessments include 
a low sperm count, and that he had impregnated his girlfriend 
on three occasions.  Normally the claimed condition, i.e, a 
low sperm count, would not be considered a disability.  
Gilpin.  Rather, to be compensable it would have to be shown 
to be a symptom of a disease process or injury that was 
related to service.  However, as the veteran's assessments 
also include "infertility," under the circumstances, the 
Board will assume that a disability is present.   

The post-service medical evidence consists of VA and non-VA 
reports, dated between 2001 and 2006.  This evidence shows 
that the veteran received treatment for complaints that he 
had been trying to conceive with his girlfriend for over two 
years, and that she had been pregnant three times, but that 
she miscarried each time.  See e.g. VA progress note, dated 
in July 2002.  The impressions include a low sperm count, to 
include an impression based on semen analysis.  There were 
also assessments of "infertility."  

The Board finds that the claim must be denied.  The veteran's 
service medical records do not show treatment for a low sperm 
count, nor was he ever diagnosed with a low sperm count or 
infertility during service.  His genitourinary system was 
clinically evaluated as normal in his May 1992 separation 
examination report.  In an accompanying "report of medical 
history," he did not report having a history of any relevant 
symptoms.  The earliest post-service medical evidence of a 
low sperm count, or infertility, is dated no earlier than 
2001.  This is approximately eight years after separation 
from service.  This lengthy period without treatment weighs 
against the claim.  Maxson.  In addition, there is no 
competent evidence of a nexus between a low sperm count, or 
infertility, and the veteran's service.  See 38 C.F.R. 
§ 3.303(d).  The Board therefore finds that the evidence does 
not show that the veteran has a low sperm count, or 
infertility, that is related to his service, and that the 
claim must be denied.  Id.

F.  Skin Rash

The post-service medical evidence consists of VA and non-VA 
reports, dated between 2001 and 2006.  This evidence shows 
that the veteran received treatment for complaints that 
included a two-month history of groin rash which came on one 
week after starting Paxil, and was still present despite 
stopping Paxil.  See January 2002 VA progress note.  A July 
2002 VA progress note contains a notations of rash, and 
dermatitis, "likely related to shaving."  

The Board finds that the claim must be denied.  The veteran's 
service medical records show that in June 1991, he was noted 
to have a rash, specifically, "dermatitis [illegible] by 
shaving."  The veteran's separation examination report, 
dated in May 1992, shows that his "head, neck, face, and 
scalp," and his skin, were clinically evaluated as normal.  
In an accompanying "report of medical history," he denied 
having a history of any relevant symptoms, including skin 
diseases.  In addition, the earliest post-service medical 
evidence of a skin rash is dated no earlier than 2001.  This 
is approximately eight years after separation from service.  
This lengthy period without treatment weighs against the 
claim.  Maxson.  Furthermore, there is no competent evidence 
of a nexus between a skin rash and the veteran's service.  
See 38 C.F.R. § 3.303(d).  The Board therefore finds that the 
evidence does not show that the veteran has a skin rash that 
is related to his service, and that the claim must be denied.  
Id.

G.  Dehydration

The Board finds that the claim must be denied.  The veteran 
was not treated for dehydration during service, nor were 
there any relevant history or findings in his May 1992 
separation examination report.  In an accompanying "report 
of medical history," he did not report having a history of 
any relevant symptoms.  In addition, and in any event, the 
Board finds that the veteran's dehydration is not a 
disability.  Gilpin.  In this regard, the post-service 
medical evidence consists of VA and non-VA reports, dated 
between 2001 and 2006.  This evidence does not show that he 
has received a diagnosis of dehydration, nor is there any 
competent evidence associating dehydration with a disease 
process, or a diagnosed condition.  Accordingly, the claim 
must be denied.  

H.  Migraine Headaches

The post-service medical evidence consists of VA and non-VA 
reports, dated between 2001 and 2006.  This evidence shows 
that on April 26, 2001, the veteran received treatment for 
complaints that included headaches following head trauma 
about six day before, in which he hit the top of his head on 
a beam while climbing a ladder.  See VA progress note, dated 
April 26, 2001.  The assessment was status post head trauma, 
presents with worsening HA (headache), nausea, and anorexia.  
An associated VA computerized tomography (CT) scan report 
contains an impression of no acute abnormality seen.  

The Board finds that the claim must be denied.  The veteran 
was not treated for headaches during service, and his May 
1992 separation examination report shows that his head, and 
neurological system, were clinically evaluated as normal.  In 
an accompanying "report of medical history," he denied 
having a history of any relevant symptoms, including 
"frequent or severe headache."  In addition, the earliest 
post-service medical evidence of headache is dated no earlier 
than 2001.  This is approximately eight years after 
separation from service.  This lengthy period without 
treatment weighs against the claim.  Maxson.  Furthermore, 
there is no competent evidence of a nexus between the 
veteran's headaches and his service.  See 38 C.F.R. 
§ 3.303(d).  In this regard, there is no record of complaints 
of headaches dated prior to his April 2001 head injury.  The 
Board therefore finds that the evidence does not show that 
the veteran has headaches that are related to his service, 
and that the claim must be denied.  Id.

I.  Acquired Psychiatric Disorder (other than PTSD)
  
The post-service medical evidence consists of VA and non-VA 
reports, dated between 2001 and 2006.  This evidence shows 
that the veteran's assessments included depression.    

The Board finds that the claim must be denied.  The veteran 
reported having a history that included "fainting or 
dizziness," and nervousness, in a December 1988 dental 
health questionnaire.  However, he denied having these 
symptoms in subsequent questionnaires, dated in November 
1989, and September 1991, and he was not treated for an 
acquired psychiatric disorder at any time during service.  
His May 1992 separation examination report shows that his 
psychiatric condition was clinically evaluated as normal.  In 
an accompanying "report of medical history," he denied 
having a history of any relevant symptoms, including 
"frequent trouble sleeping," depression or excessive 
worry," "loss of memory or amnesia," and "nervous trouble 
of any sort."  In addition, the earliest post-service 
medical evidence of an acquired psychiatric disorder is dated 
no earlier than 2001.  This is approximately eight years 
after separation from service.  This lengthy period without 
treatment weighs against the claim.  Maxson.  Furthermore, 
there is no competent evidence of a nexus between the 
veteran's depression, or any other acquired psychiatric 
disorder, and his service.  See 38 C.F.R. § 3.303(d).  The 
Board therefore finds that the evidence does not show that 
the veteran has an acquired psychiatric disorder that is 
related to his service, and that the claim must be denied.  
Id.  

J.  Undiagnosed Illness

To the extent that claims have been presented under 38 C.F.R. 
§ 3.317, service connection for an undiagnosed illness 
requires objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed at 38 C.F.R. § 3.317(b).  Here, the evidence does not 
show that the veteran has objectively exhibited symptoms 
which are manifestations of an undiagnosed illness.  In 
addition, the application of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 has an explicit condition that the claim be for a 
"chronic disability resulting from an undiagnosed illness."  
38 U.S.C.A. § 1117 (emphasis added); see also 38 C.F.R. § 
3.317(a)(1)(ii).  In this case, the veteran has been 
diagnosed with reactive airway disease, sinusitis, dermatitis 
and depression.  Accordingly, the provisions of 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317 are not applicable to these 
claims.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claims, and that 
the veteran's claims of entitlement to service connection 
must be denied.

K.  Conclusion

The Board has considered the veteran's written testimony, and 
several articles, that he has submitted in support of his 
arguments that he has the claimed conditions, to include as 
due to an undiagnosed illness, that should be service 
connected. Although a lay person is competent to testify only 
as to observable symptoms, see Falzone v. Brown, 8 Vet. App. 
398, 403 (1995), a layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In this case, the Board has determined 
that the medical evidence is more probative of the issues, 
and that it outweighs the lay statements.  In addition, the 
articles only speak in terms of generalities and do not 
provide a specific or plausible basis for concluding that 
this veteran's service played a role in his development of 
any of the claimed conditions.  Accordingly, the veteran's 
claims for service connection must be denied.  

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in September 2003, and July and 
September of 2005, the RO sent the veteran notice letters 
(hereinafter "VCAA notification letters") that informed him 
of the type of information and evidence necessary to support 
his claims (the September 2005 letter specifically addressed 
only the claims for reactive airway disease, and sinusitis).  
The RO's letters also informed the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA and contained a specific request for 
the veteran to provide additional evidence in support of his 
claims.  He was asked to identify all relevant evidence that 
he desired VA to attempt to obtain.  

The VCAA letters were mailed to the appellant after to the 
RO's adjudication of the claims.  However, any defect with 
respect to the timing of the VCAA notices in this case was 
nonprejudicial.  There is no indication that the outcomes of 
the claims have been affected, as all evidence received has 
been considered by the RO.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claims, as he has been afforded the 
opportunity to submit additional argument and evidence, which 
he has done.  In May 2006, he failed to appear for a 
scheduled hearing before the Board.  For these reasons, the 
timing of the VCAA notices was not prejudicial.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have all been denied, 
any questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  VA was not required, 
therefore, to provide this notice.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service medical records, 
and has obtained VA and non-VA medical records.  Although the 
veteran has not been afforded examinations, and etiological 
opinions have not been obtained, the Board has determined 
that the evidence, discussed supra, warrants the conclusion 
that a remand for further development is not necessary to 
decide the claims.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2005); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  Specifically, the claims suffer 
from combinations of the following defects: the appellant's 
service medical records do not show treatment for the claimed 
symptoms; the first competent evidence of the claimed 
condition is dated no earlier than 2001; the claims files do 
not contain competent evidence showing that there is a nexus 
between any of the claimed conditions and the veteran's 
active service and/or that the veteran has the claimed 
conditions, and the evidence does not show that the veteran 
has objectively exhibited symptoms which are manifestations 
of an undiagnosed illness.  The Board concludes, therefore, 
that decisions on the merits at this time do not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for reactive airway disease is denied.  

Service connection for sinusitis is denied.  

Service connection for chest pain with difficulty breathing 
is denied.  

Service connection for irritable bowel syndrome, and an 
esophageal stricture, is denied.  

Service connection for a low sperm count is denied.  

Service connection for skin rash is denied.  

Service connection for dehydration is denied.  

Service connection for migraine headaches is denied.  

Service connection for an acquired psychiatric disorder is 
denied.  


REMAND

With regard to the claim for PTSD, the evidence includes a 
February 2001 VA agent orange protocol examination report 
which shows that the veteran's diagnoses included PTSD.  
However, this examination does not appear to have been based 
on a review of the veteran's C-file, the claims file contains 
competing diagnoses of depression, and the veteran has not 
been afforded an examination that specifically addresses the 
PTSD claim.  The Board further notes that it does it appear 
that sufficient development has been undertaken to identify 
the claimed stressors.  See e.g., deferred rating decision, 
dated in August 2005 (indicating that a PTSD questionnaire 
needed to be sent to the veteran); Veterans Benefits 
Administration Manual M21-1MR, Part IV.ii.1.D.14.c.  On 
remand, this claim should be developed as outlined below.  

With regard to the claim for chronic fatigue syndrome, this 
is a qualifying chronic disability under 38 C.F.R. 
§ 3.317(a)(2)(i).  In this case, the claims file includes a 
number of VA progress notes which show assessments of 
"fatigue/depression."  However, there is nothing to 
indicate that his fatigue is a manifestation of an 
undiagnosed illness, or that it is otherwise related to his 
service.  As the veteran has not yet been afforded an 
examination that specifically addresses his claim for chronic 
fatigue syndrome, on remand, he should be afforded an 
examination.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following actions:

1.  Send the veteran a VA Form 21-0781 
(Statement in Support of Claim for 
Service Connection for Post-Traumatic 
Stress Disorder (PTSD)) to solicit 
specific details of each of the claimed 
in-service stressful incidents.  

2.  Make arrangements for the veteran to 
be afforded an examination to ascertain 
the nature of all psychiatric disability 
present and the proper diagnoses thereof, 
specifically to include whether post-
traumatic stress disorder is present.  
Appropriate psychological testing should 
be accomplished.  If PTSD is diagnosed, 
the examiner must specify for the record 
the stressor(s) relied upon to support 
the diagnosis.  The report of examination 
should include the complete rationale for 
all opinions expressed.  The claims file 
must be made available to the examiner 
for review.

3.  If, and only if, the veteran is 
determined to have PTSD, and if 
participation in combat is not 
established, it should be determined 
whether any of the claimed stressors are 
appropriately described such that an 
attempt at verification is warranted with 
the Marine Corps University Archives 
(MCUA).  

4.  Schedule the veteran for an 
appropriate VA examination in order to 
determine the exact nature of any current 
disability manifested by fatigue.  All 
necessary tests in order to determine the 
correct diagnoses as determined by the 
examiner are to be done.  

a) The examiner should state whether it 
is at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
the claimed fatigue symptoms can be 
ascribed to any known clinical diagnosis, 
and, if not, whether it is at least as 
likely as not (i.e., a likelihood of 50 
percent or greater) that the veteran has 
an undiagnosed illness primarily 
manifested by signs or symptoms involving 
fatigue, including a medically 
unexplained chronic multisymptom illness, 
such as chronic fatigue syndrome, as a 
consequence of his service in the Persian 
Gulf War.  

b) The claims file and a copy of this 
remand must be made available to and 
reviewed by the examiner in association 
with the requested examination.  The 
examiner should indicate in the reports 
that the claims file was reviewed.

5.  The RO should then readjudicate the 
issues on appeal.  If either of the 
determinations remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


____________________________________________
WILLIAM E. SAMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


